DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STEPHEN J. BYERS,
                             Appellant,

                                    v.

                   ANTIQUERS AERODROME, INC.,
                            Appellee.

                              No. 4D21-3184

                           [August 18, 2022]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Bradley G. Harper, Judge; L.T. Case
No. 502016CA013013XXXXMB.

   Stephen J. Byers, Delray Beach, pro se.

    Ryan M. Aboud of Back Aboud Poliakoff & Foelster, LLP, Boca Raton,
for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.